Citation Nr: 1419107	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  11-28 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for ischemic heart disease.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1969 to December 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In September 2013, a videoconference was held with the RO.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  The documents in this virtual file were reviewed in conjunction with this appeal.


FINDING OF FACT

Ischemic heart disease did not have its clinical onset in service and is not otherwise related to active duty; ischemic heart disease was not exhibited within the first post service year.  


CONCLUSION OF LAW

Ischemic heart disease was not incurred in or aggravated by active service and may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Procedural Duties

Upon receipt of a complete or substantially complete application for benefits, the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating the claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

A. Duty to Notify

VA satisfied its duty to notify the Veteran in the development of his claim.

Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  These requirements apply to all elements of a claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  Proper notice must be provided prior to the initial unfavorable decision.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

In this case, a February 2010 letter notified the Veteran of the evidence and information necessary to substantiate his claim, the responsibilities of the Veteran and VA in obtaining such evidence, and the evidence and information necessary to establish a disability rating and an effective date, in accordance with Dingess/Hartman.  This was prior to the initial adjudication of the Veteran's claim in November 2010.  This letter fully complies with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  As such, VA satisfied its duty to notify the Veteran.


B. Duty to Assist

VA has also satisfied its duty to assist the Veteran in the development of his claim.  

First, VA satisfied its duty to seek relevant records.  VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records, and to provide a medical examination or opinion when required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All identified, available VA and non-VA records have been obtained and considered.  There is no indication or argument that any pertinent medical records remain outstanding.  A March 2010 formal finding of unavailability indicated that records detailing any herbicide exposure of the Veteran were unavailable for review or do not exist.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  A VA examination or opinion was not obtained in this case, and it is not necessary.  

A medical examination or opinion is required for a service connection claim when there is: (1) competent evidence of a current disability, or persistent or recurrent symptoms of disability; (2) evidence establishing an in-service event, injury or disease, or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation; (3) an indication that the current disability may be associated with the in-service event, or to another service-connected disability; and (4) insufficient competent medical evidence to adjudicate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  

The requirement of an "indication" that the claimed disability "may be associated" with the in-service injury is a "low threshold."  Types of such evidence include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  Id. at 83; Haas v. Shinseki, 22 Vet. App. 385, 388-89 (2009).  The evidence of a link between the current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  Here, as there is no evidence of in-service events, injuries or diseases, related to ischemic heart disease, and no indication that the Veteran's disabilities are associated with any in-service event, an examination is not necessary to satisfy the VA's duty to assist 

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A , or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.  

II. Analysis

The Veteran is seeking service connection for ischemic heart disease.  He asserts that this ailment arose due to exposure to Agent Orange in the Navy.  Specifically, he asserts exposure occurred when the ship he served on, the USS Joseph Strauss, entered Da Nang Harbor, and when the Veteran personally left the Strauss on small boat missions.  

When determining service connection, all theories of entitlement- including direct and presumptive-must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  To make these determinations, the Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

Certain chronic diseases, to include heart disease, will be presumed to have been incurred in service if manifested to a compensable degree of at least 10 percent within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  

If chronicity (i.e., permanency) of disease or injury in service is not shown, or is legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  The Federal Circuit recently held that the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, ischemic heart disease, as arteriosclerosis, is such a chronic condition under 38 C.F.R. § 3.309(a).  

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  Ischemic heart disease is among the diseases listed as presumptive to such exposure.  38 C.F.R. § 3.309(e).  

The Federal Circuit has held that in order for the presumption of herbicide exposure to apply under this regulation, qualifying service in the Republic of Vietnam must have involved service on the landmass of Vietnam or on its inland waterways.  Haas v. Peake, 525 F.3d 1168, 1193-95 (Fed. Cir. 2008).

However, the Board finds that the evidence of record, including the Veteran's own statements, does not confirm that he served on the landmass or the inland waterways of the Republic of Vietnam.

First, the Board notes the deck logs supplied by the Veteran indicate that the Strauss was in Da Nang Harbor.  These logs were submitted along with the Veteran's claim.  Da Nang Harbor, however, is not considered an inland waterway, and such service does not entitle the Veteran to the presumption of herbicide exposure.  See 38 C.F.R. § 3.307(a)(6)(iii); see also Haas, surpa; VA Adjudication Procedure Manual, M21-1MR, IV.ii.1.H.28.h ("Service aboard a ship that anchored in an open deep-water harbor, such as Da Nang, Vung Tau, or Cam Ranh Bay, along the Republic of Vietnam coast does not constitute inland waterway service or qualify as docking and is not sufficient to establish presumptive exposure to herbicides.").  

In October 2011, after the September 2011 statement of the case that again denied his claim was issued, the Veteran submitted deck logs from April 10 & 11, 1972.  The logs show that a motor whaleboat was twice sent into the sea by the Strauss to embark passengers at Qua Viet (also known as Cua Viet).  In February 2013, after a January 2013 supplemental statement of the case again denied the Veteran's claim, the Veteran submitted a deck log from July 30, 1972, noting that the Strauss conducted a small boat transfer in Qui Nhon harbor.  While none of these deck logs name the personnel involved, the Veteran states that he was present on each of these missions

The logs do not indicate that any of these missions entered the inland waterways of Vietnam.  However, at his hearing before the Board, the Veteran testified that they did, in fact, enter inland waterways.  While the Board notes that the Veteran is competent to report his personal history, Barr v. Nicholson, 21 Vet. App. 303, 312 (2007), the Board finds that there is not enough corroborating information to substantiate his assertion of actual service on the landmass of Vietnam or inland waterways.  Other than the Veteran's testimony, there is neither corroboration that he participated in the small boat missions nor corroboration that these missions entered the landmass of Vietnam or inland waterways.  

The Board also notes the Veteran's receipt of the Republic of Vietnam Campaign Medal and the Vietnam Service Medal.  However, these medals were awarded to all members of the Armed Forces of the United States serving in Vietnam and its contiguous waters or airspace, as well as for those who served in Thailand, Laos or Cambodia while serving in direct support of operations in Vietnam.  See Manual of Military Decorations and Awards, 6.5 (U.S. Department of Defense Manual 1348.33-M, September 1996). Therefore, the Veteran's receipt of the Republic of Vietnam Campaign Medal and the Vietnam Service Medal, while commendable, is not indicative of his actual service on the landmass of Vietnam or inland waterways. See Haas, 525 F.3d at 1168.

As the record does not indicate that the Veteran served in the Republic of Vietnam, he is not entitled to a presumption of service connection due to herbicide exposure for ischemic heart disease.  38 U.S.C.A. § 1116(a)(2), 38 C.F.R. §§ 3.307, 3.309(e).  

The Veteran is also not entitled to service connection on a presumptive basis under 38 C.F.R. § 3.309(a).  While ischemic heart disease, as arteriosclerosis, is a chronic disease under 38 C.F.R. § 3.309(a), no notations of this ailment or any characteristic manifestations thereof were noted in the Veteran's STRs.  There is neither evidence that this ailment manifested to a compensable degree within one year of the Veteran's departure from service nor any showing of continuity of symptomatology since the Veteran's service.  As such, service connection under 38 C.F.R. § 3.309(a) is not warranted, and ischemic heart disease may not be presumed to have been incurred in service.  38 U.S.C.A. § 1101; 38 C.F.R. §§ 3.307, 3.309.

Finally, service connection is not warranted on a direct basis.  The Veteran's records supply no evidence establishing an in-service event, injury, or disease pertinent to ischemic heart disease.  His STRs do not mention illnesses or symptoms related to ischemic heart disease.  Specifically, the Veteran's separation examination noted a normal heart and vascular system.  A healthy blood pressure of 136/60 was recorded.  The Board notes the Veteran's assertions of Agent Orange exposure.  However, as discussed above, they cannot be corroborated.  This therefore precludes service connection on a direct basis, as lay assertions of exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service.  Bardwell v. Shinseki, 24 Vet. App. 36 (2010).

Accordingly, without evidence of any in-service event, injury, or disease, the Veteran is not entitled to service connection on a direct basis for ischemic heart disease.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  


ORDER

Service connection for ischemic heart disease is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


